959 F.2d 515
R. Ray WHITMER, Plaintiff-Appellant,v.GRAPHIC ARTS MUTUAL INSURANCE COMPANY, Defendant-Appellee.
No. 89-2485.
United States Court of Appeals,Fourth Circuit.
March 23, 1992.
ORDER

1
We certified the question of Virginia law in this case to the Supreme Court of Virginia by order filed March 21, 1991, 928 F.2d 123 (4th Cir.1991).


2
The Supreme Court of Virginia accepted the certification and answered the certified question in its opinion dated November 8, 1991, 242 Va. 349, 410 S.E.2d 642 (1991).


3
Our Order of Certification provided in paragraph 6 thereof that if "... the district court was incorrect as to the measure of damage, the case will be remanded to ascertain damages under the proper standard."The measure of damage used by the district court was not consistent with Virginia law as announced by the Supreme Court of Virginia in its opinion on the certified question we have above referred to.


4
It is accordingly ADJUDGED and ORDERED that the judgment of the district court is vacated and the case remanded to the district court to ascertain damages under the proper standard, which is that contained in the opinion of the Supreme Court of Virginia upon the certified question which we have referred to above.


5
With the concurrences of Circuit Judge MURNAGHAN and Circuit Judge SMITH.